Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
 
Status of Claims
This office action for the 15/705163 application is in response to the communications filed November 30, 2020.
Claims 1, 6, 16 and 20 were amended November 30, 2020. 
Claims 3-5 were cancelled November 30, 2020. 
Claim 21 was added as new November 30, 2020. 
Claims 1 and 6-21 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nurse et al. (US 2014/0239062; herein referred to as Nurse) in view of Hancock et al. (2016/0287480; herein referred to as Hancock) in further view of Rodgers (US 2009/0012818) in further view of Kamen et al (US 2013/0197693; herein referred to as Kamen) in further view of Lehtonen et al (US 2015/0314246; herein referred to as Lehtonen).
As per claim 1, 
a medication management device configured to store and dispense multiple medications, the medication management device comprising:
memory storing computer program instructions that operate the medication management device and at least one processor configured to execute the computer program instructions and control operation of electronic components of the medication management device, (Paragraph [0038] of Nurse. The teaching describes a controller (i.e., a processor) that has a programmable timer. The controller may control a speaker or other noisemaking device. The controller may include memory storing information relating to medicine interactions.)
a plurality of bins, each of the plurality of bins configured to store a respective medication, (Paragraphs [0005] and [0006] of Nurse. The teaching describes an encoder disk may be attached to a medicine container. The encoder disk may be encoded with a dosing frequency that indicates how frequently the medication should be taken, as well as any other desired information. In certain embodiments, a base station may be configured to accept and hold one or more medicine containers.)
a metering mechanism for each of the plurality of bins, each metering mechanism configured to dispense a medication of the respective bin, (Paragraph [0050] of Nurse. The teaching describes gravity fed and secure metering of medicines. Metering devices may be attached directly to medication containers or attached to a specially constructed medication compartment and be locked to prevent access to more than a single dose of medication at the prescribed time.)
Nurse does not explicitly teach a ramp or tube for each of the plurality of bins, each ramp or tube operably connected to a respective bin and configured to receive the dispensed medication from the respective bin, and a dispenser base configured to receive the 
However Hancock teaches a ramp or tube for each of the plurality of bins, each ramp or tube operably connected to a respective bin and configured to receive the dispensed medication from the respective bin, and a dispenser base configured to receive the dispensed medication in a tray of the dispenser base, and/or to hold a cup that receives the dispensed medication. (Paragraphs [0038]-[0040] of Hancock. The teaching describes a ramp that carries medication from their respective bin to a medication dispensing receptacle.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Nurse the dispensing teachings of Hancock. One of ordinary skill in the art would have known that both the system of Nurse and Hancock are directed to dispensing medication to patients. With this being the case, it would have been obvious to try to combine these mechanisms because they are directed to the same goal. One of ordinary skill in the art would have added to the teaching of Nurse, the teaching of Hancock based on this incentive without yielding unexpected results.
The combined teaching of Nurse and Hancock does not explicitly teach wherein the computer program instructions are configured to cause the at least one processor to: track a current time and a dosing schedule for each medication in each of the plurality of bins; and dispense each medication in accordance with its respective dosing schedule.
However Rodgers teaches wherein the computer program instructions are configured to cause the at least one processor to: track a current time and a dosing schedule for each medication; and dispense each medication in accordance with its respective dosing schedule. (Paragraph [0071] of Rodgers. The teaching describes “Profile manager 230 can identify a quality or performance parameter related to a schedule for taking 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Nurse and Hancock, the teaching of Rodgers. One of ordinary skill in the art would have known that the combined teaching of Nurse and Hancock and the teaching of Rodgers are both directed to dispensing medication to patients. With this being the case, it would have been obvious to try to combine these mechanisms because they are directed to the same goal. One of ordinary skill in the art would have added to the combined teaching of Nurse and Hancock, the teaching of Rodgers based on this incentive without yielding unexpected results.
The combined teaching of Nurse, Hancock and Rodgers teaches wherein the computer program instructions are configured to cause the at least one processor to: track a current time and a dosing schedule for each medication in each of the plurality of bins; and dispense each medication in accordance with its respective dosing schedule. (Paragraphs [0005] and [0006] of Nurse and Paragraph [0071] of Rodgers)
The combined teaching of Nurse, Hancock and Rodgers does not explicitly teach wherein the dispenser base comprises an electronic scale configured to weigh the dispensed medication or detect, via the electronic scale, whether a weight of the dispensed dose of the medication is correct and when the weight is too light, and insufficient medication has been dispensed in the dose, automatically attempt to meter a compensatory dose of the medication at least one time. 
However Kamen teaches wherein the dispenser base comprises an electronic scale configured to weigh the dispensed medication. (Paragraph [0142] of Kamen. The teaching describes that a pill dispenser has a scale integrated into the medication receptacle.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Nurse, Hancock and Rodgers, the medication dispensing teachings of Kamen. Both the combined teaching of Nurse, Hancock and Rodgers, the teaching of Kamen are directed to the same field of medication dispensation. The claimed features are taught by the prior art though in separate references. The prior art would have performed the same functions when combined as they would separately. Accordingly, it would have been obvious to combine known elements in the prior art in the effort to create an improved system. One of ordinary skill in the art would have added to the combined teaching of Nurse, Hancock and Rodgers, the teachings of Kamen without yielding unexpected results. 
The combined teaching of Nurse, Hancock, Rodgers and Kamen does not explicitly teach detect, via the electronic scale, whether a weight of the dispensed dose of the medication is correct and when the weight is too light, and insufficient medication has been dispensed in the dose, automatically attempt to meter a compensatory dose of the medication at least one time. 
However, Lehtonen teaches a dose dispenser that detects, via an electronic scale, whether a weight of the dispensed dose is correct and when the weight is too light, and insufficient dose has been dispensed, automatically attempt to meter a compensatory dose at least one time. (Paragraph [0025] of Lehtonen. The teaching describes dispensing mechanism may be configured to move the moveable receptacle to a receiving position when receiving the at least one solid from the solids dosing 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Nurse, Hancock, Rodgers and Kamen, the dose dispensing teachings of Lehtonen. Both the combined teaching of Nurse, Hancock, Rodgers and Kamen, the teaching of Lehtonen are directed to the same field of dose dispensation. The claimed features are taught by the prior art though in separate references. The prior art would have performed the same functions when combined as they would separately. Accordingly, it would have been obvious to combine known elements in the prior art in the effort to create an improved system. One of ordinary skill in the art would have added to the combined teaching of Nurse, Hancock, Rodgers and Kamen, the teachings of Lehtonen without yielding unexpected results. 
As per claim 6, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 1.
Rodgers further teaches wherein when the correct weight of medication was not metered out after a predetermined number of attempts, the computer program instructions are configured to cause the at least one processor to issue an alarm to appropriate personnel and/or devices indicating that an error occurred and requesting action. (Paragraphs [0090]-[0094] of Rodgers. The teaching describes an electronic weighing scale that determines if a medication has been dispensed. When the weight of the medication is not heavy enough, the system verifies that the weight does not match-up properly and then notifies personnel of the medication error.) 
As per claim 7, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 1.
Nurse further teaches a locking lid, a medication access door, and/or a dose access door; and a lock configured to lock the locking lid, the medication access door, or the dose access door. (Paragraph [0050] of Nurse. The teaching describes that metering devices may be attached directly to medication containers or attached to a specially constructed medication compartment and be locked to prevent access to more than a single dose of medication at the prescribed time.)
As per claim 9, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 1.
Hancock further teaches wherein the metering mechanism comprises a drum or a valve. (Paragraph [0040] and Figure 8 of Hancock. The teaching describes that cavity 150 is a drum like metering device that measures out the medication for dispensation.)
As per claim 10, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 1.
Nurse further teaches a control interface, communications hardware, a scanner, a power supply, or any combination thereof. (Paragraph [0021] of Nurse. The teaching describes a barcode may be placed on medicine container 160, or any other suitable information conveyance technology may be used to provide dosage information and/or other information to the base station.)
As per claim 11, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 1.
Nurse further teaches an external display configured to provide information pertaining to the dispensed medications. (Paragraph [0008] of Nurse. The teaching describes the computing system may be configured to display information on a video display identifying the dosage and usage instructions when a medication alert is activated or stopped, or a medication container is picked up or replaced.)
As per claim 12, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 1.
Nurse further teaches a camera configured to begin recording when the user removes the medication and provide the recording to a caregiver or a healthcare professional. (Paragraph [0050] of Nurse. The teaching describes that the system may activate a camera at the point of medication access in order to confirm and monitor the actions of certain patients who are at risk.)
As per claim 13, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 1.
Nurse further teaches a computing system configured to scan medications and provide medication information to the medication management device. (Paragraph [0021] of Nurse. The teaching describes a barcode may be placed on medicine container 160, or any other suitable information conveyance technology may be used to provide dosage information and/or other information to the base station.)
As per claim 14, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 1.
Nurse further teaches a light, a speaker, an oscillating motor, or any combination thereof, and the computer program is further configured to cause the at least one processor to provide an alert via the light, the speaker, and/or the oscillating motor indicating that it is time to take a medication. (Paragraph [0019] of Nurse. The teaching describes that the base station may inform users of dosing times via light, sound, vibration, a video display, or any combination thereof)
As per claim 15, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 1.
Nurse further teaches wherein the program is configured to cause the at least one processor to issue an alert to a caregiver or medical professional if a dispensed medication is not taken for a predetermined period of time. (Paragraph [0029] of Nurse. The teaching describes that when no action is taken, base station 200 may inform another individual, such as a user's spouse, another relative, a friend, a doctor, etc. that the user ignored a dosing alert and did not take the medication.)
As per claim 16, 
Claim 16 has been determined as being significantly similar to claim 1. As such, claim 16 is rejected for the same reasons as claim 1. 
As per claim 17, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 16.
Hancock further teaches a dispenser base configured to receive the dispensed medication in a tray of the dispenser base, and/or to hold a cup that receives the dispensed medication. (Paragraphs [0038]-[0040] of Hancock. The teaching describes 
As per claim 18, 
Claim 18 has been determined as being significantly similar to claim 7. As such, claim 18 is rejected for the same reasons as claim 7.
As per claim 19, 
Claim 19 has been determined as being significantly similar to claim 14. As such, claim 19 is rejected for the same reasons as claim 14.
As per claim 20, 
Claim 20 has been determined as being significantly similar to claim 1. As such, claim 20 is rejected for the same reasons as claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nurse, Hancock, Rodgers, Kamen and Lehtonen in further view of Skoda (US 2017/0032102)
As per claim 8, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 7.
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen does not explicitly teach wherein when the medication management device determines that the lock has been forced open, the computer program instructions are configured to cause the at least one processor to issue an alarm to appropriate personnel and/or devices informing them of the issue.
However Skoda teaches wherein when the medication management device determines that the lock has been forced open, the computer program instructions are configured to cause the at least one processor to issue an alarm to appropriate personnel and/or devices informing them of the issue. (Paragraph [0075] of Soda. The teaching 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen, the teaching of Skoda. One of ordinary skill in the art would have known that the combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen and the teaching of Soda are both directed to dispensing medication to patients. With this being the case, it would have been obvious to try to combine these mechanisms because they are directed to the same goal. Furthermore, when the system is using controlled substances one of ordinary skill in the art would have known that the patient would be restricted with regard to medication dispensation. Providing an alarm system would have discouraged drug abuse with this system. One of ordinary skill in the art would have added to the combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen, the teaching of Skoda based on this incentive without yielding unexpected results. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nurse, Hancock, Rodgers, Kamen and Lehtonen in further view of Josyula et al. (US 2017/0083687; herein referred to as Josyula)
As per claim 21, 
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen teaches the limitations of claim 1.
The combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen does not explicitly teach wherein when a user violates one or more rules of the system, the 
However Josyula teaches wherein when a user violates one or more rules of the system, the medication management device is configured to perform a complete shutdown for the user. (Paragraph [0053] of Josyula. The teaching describes an authentication system for a medication dispenser. Different users have different levels of access with different credentials to access the medication in the dispenser. When a user submits incorrect credentials, they are locked out of the medication dispenser.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen, the medication dispensing teachings of Josyula. Both the combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen, and the teaching of Josyula are directed to the same field of medication dispensation. The claimed features are taught by the prior art though in separate references. The prior art would have performed the same functions when combined as they would separately. Accordingly, it would have been obvious to combine known elements in the prior art in the effort to create an improved system. One of ordinary skill in the art would have added to the combined teaching of Nurse, Hancock, Rodgers, Kamen and Lehtonen, the teachings of Josyula without yielding unexpected results.

Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626